Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art, Cimino (WO 2012/006587), fails to teach a portable apparatus for processing of human biological material containing stringy tissue; wherein the apparatus comprises an access orientation; a container having an internal containment volume, the internal containment volume including a tissue retention volume and a filtrate volume, a filter disposed within the internal containment volume with the tissue retention volume on one side of the filter and the filtrate volume on another side of the filter with the tissue retention volume and with the filtrate volume being in fluid communication through the filter; an inlet port in fluid communication with the tissue retention volume and configured to access the tissue retention volume for introducing human biological material into the tissue retention volume; a suction port in fluid communication with the filtrate volume and configured to access the filtrate volume for suctioning material from the filtrate volume; the internal containment volume including a pellet well disposed in a bottom portion of the filtrate volume below a bottom elevation of the filter and accessible only from above when the apparatus is in the access orientation, and when the apparatus is in the access orientation, the pellet well having at least one vertical portion with a vertical length of at least 0.5 centimeter, a maximum horizontal cross-dimension of no larger than 10 millimeters and a minimum horizontal cross-dimension of no smaller than 1.5 millimeters wherein the container of the apparatus contains density separated phases from centrifuging following enzymatic digestion of human biological material, the density-separated phases comprise lower-density material phases and a higher-density pellet phase, with at least a portion of the pellet phase contained within the vertical portion of the pellet well.  The method comprising selectively removing material of the pellet phase from the container of the apparatus while the apparatus is in the access orientation, wherein the selectively removing comprises inserting an aspiration tube from outside of and above the container to inside of the container to and advancing a tip of the aspiration tube downward through the internal containment volume to an aspiration position with the aspiration tube extending through the vertical portion and with the tip disposed in contact with the pellet phase in the pellet well inside the container; and after the inserting, aspirating at least a majority of material of the pellet phase through the aspiration tube to outside of the container without first suspending the material of the pellet phase in a suspension liquid in the container.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273. The examiner can normally be reached M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798